Title: Abraham Whipple to the Commissioners, 15 June 1778
From: Whipple, Abraham
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      On board Ship Providence Paimbeuf June 15t. 1778
     
     Had the honour of Recieving your Letter per Capt. Jones, beg leave to mention there are no Orders relative to my Prisoners, which should be glad to Recieve. Am Repairing my Masts and will make the Old Ones serve, New Ones being very expensive. Shall be as frugal as possible. Capt. Jones acquaints me you have some Cloathing and Arms for the United States it is in my Power to Carry considerable, if I know timely the Quantity and Largeness of Bales; that I may stow the Ship Accordingly. The Ship will be graved and in readiness to take in in twelve Days. My Midshipmen are Arrived having made their escape to St. Maloes. The Prize Brigantine is safe at the Isle of Rea. I have Ordered her round here, and shall deliver her to Charge of Mr. Schweighaser on Arrival at Nantes. Have the Honour to be Your most Obedt. very Humble Servt.
     
      Abraham Whipple
     
     
      NB My Masts are now on shore a Repairing with all possible Expedition.
     
     
    